HOLT, District Judge
(orally). It is clear that a sailor or any other man that is employed to do work is entitled to be paid for his services, but he is obliged to comply with his contract and render the service. If he is ill, that excuses him, of course, but he must prove he is ill in order to be excused. In this case it is admitted that the libelant laid off while the vessel was at Southampton for five days. The officer told him he must get his certificate from the doctor, and he tried to get the certificate from the doctor, and the doctor would not give it. The doctor says he complained of no other symptoms, except the pain in his back; that he had no fever, his pulse was normal, his temperature was normal, and he was able to put this bandage around himself, and showed, by all those things with which a physician is familiar, that his illness was nothing more than a strain in the back, and he could do reasonably light work, in the judgment of the doctor. I can’t assume in such a case —certainly without any proof—that the doctor or the officers of this vessel were in any way prejudiced against this man, any more than the other men. It is their duty to see that the men perform their part of the agreement, and to put it down in the log at the time if they do not. They did that. The statute says they must do it, and I think the statute says something about reading the entry to the men who are fined. They did not do that expressly, but they gave the man an extract from the log. That is a more perfect method of informing him of the matter which has been entered in the log than if they read it, for it remains permanently in his hands. When this doctor refuses to give him this certificate, he does not apply to the captain; he does not go to the doctor again, and in fact lays off at his own risk. He is bound under those circumstances to show that he was so ill he could not render the service, and, in my opinion, he has not shown it, and he ought not to recover.
The libel should be dismissed.